Case 1:21-cv-02581-AT Document 19 Filed 08/16/21 Page 1 of 1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
JOSE QUEZADA, on behalf of himself and all DOC #:
others similarly situated, DATE FILED: 8/16/2021

Plaintiff,

-against-
21 Civ. 2581 (AT)
HONEYBEE GARDENS INC.,
ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

The Court has been advised that all claims asserted herein have been settled in principle. ECF
No. 18. Accordingly, the above-entitled action is hereby dismissed and discontinued without costs,
and without prejudice to the right to reopen the action within forty-five days of the date of this Order
if the settlement is not consummated.

Any application to reopen must be filed within forty-five days of this Order; any application
to reopen filed thereafter may be denied solely on that basis. Further, if the parties wish for the Court
to retain jurisdiction for the purposes of enforcing any settlement agreement, they must submit the
settlement agreement to the Court within the same forty-five-day period to be so-ordered by the
Court. Per Rule IV(C) of the Court’s Individual Practices in Civil Cases, the Court will not retain
jurisdiction to enforce a settlement agreement unless it is made part of the public record.

Any pending motions are moot. All conferences are vacated. The Clerk of Court is directed
to close the case.

SO ORDERED.
Dated: August 16, 2021
New York, New York

ANALISA TORRES
United States District Judge
